DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-18) and species II (figure 11 and claims 1-15, 17, 19 and 21) in the reply filed on 20 September 2022 is acknowledged.  With the election, claims 1-15, 17 and 21 are pending and claims 16 and 18-20 are withdrawn from further consideration. The traversal is on the ground(s) that:
Regarding the restriction requirement between groups I and II: Applicant respectfully traverses this Restriction on the basis that the search for Group I would encompass the search for Group II as both groups are directed to wrapping planar substrates and sealing the wrap. As such, it would appear that a search for one group of claims would overlap a search for the other group of claims and would not pose an undue burden on the Examiner.
Regarding the species restriction requirement between species I-III: Applicant traverses this restriction and submits that although the groupings of the claims and/or the species comprise unique structural features and are not obvious variants of each other, the search for the species and/or the different groupings of the claims would overlap and would not pose an undue search and/or examination burden on the Examiner.
This is not found persuasive because:
For groups I and II: As stated in the restriction requirement, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, invention I requires a search in B65B 11/48, not required by the other invention. Invention II requires a search in B65D 81/113, not required by the other invention. Since the search requires searches in areas not required by the other invention, an undue search burden would occur.
For species I-III: As stated in the restriction requirement, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I requires a search for a shipping system having a continuous spacer sheets, not required by the other species. Species II requires a search for a shipping system having a single spacer in contact with the packs in the in first and second regions only and having a first and second raised area, not required by the other species. Species III requires a search for a shipping system having multiple spacers in contact with the packs in the first and second regions only and having a first and second raised area, not required by the other species. Since the search requires searching in specific areas for specific features not disclosed by the other species, this would cause an undue search burden.
Applicant is reminded that in either case, if the non-elected claims are dependent on an allowable claim, they will be rejoined. If the non-elected claim is independent/dependent on a non-elected claim, the applicant will be given an opportunity to amend the claim to include any allowable subject matter in order to rejoin the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US 6,702,118).
Regarding claim 1, O’Connor teaches a method of wrapping a system for shipping planar substrates (figure 9) comprising: providing a plurality of planar substrates stacked to form a pack (figure 9, reference 45-50 and column 1, lines 38-42: an example give is fibrous materials such as fabric and non-woven strips which are substrates and when stacked are planar substrates), positioning plastic wrap to completely surround the pack (figure 9, reference 54 and column 16, lines 50-53: the wrap is a bag made from polyethylene which is a plastic), and sealing at least a portion of the plastic wrap (figure 8, reference 89).
Regarding claim 2, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap is sealed such that moisture is prevented from reaching the pack (column 16, lines 1-8: since the plastic wrap is heat sealed and the air is vacuumed out, the plastic wrap would inherently prevent moisture from entering).
Regarding claim 3, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the sealing step comprises thermal sealing the plastic wrap (figure 8, reference 89).
Regarding claim 4, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches removing air from the system before completely sealing the plastic wrap (column 16, lines 1-8).
Regarding claim 5, O’Connor teaches all of the claim limitations of claim 4, as shown above. Furthermore, O’Connor teaches removing air from the system creates a vacuum in the system (column 16, lines 1-8).
Regarding claim 6, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap comprises polyethylene (column 16, lines 50-53).
Regarding claim 7, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the plastic wrap comprises a single sheet (figures 8 and 9: once the plastic bag is heat sealed, the plastic wrap would comprise a single sheet).
Regarding claim 8, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the system is free of openings in the plastic wrap (figure 6 and 7 and column 16, lines 1-11: Since an opening is created for vacuum sealing the package and then the openings are subsequently closed to maintain the vacuum within the container, the wrapped system would be free of openings in the plastic wrap).
Regarding claim 9, O’Connor teaches all of the claim limitations of claim 8, as shown above. Furthermore, O’Connor teaches the plastic wrap prevents gas and/or liquid from penetrating the plastic wrap (figure 6 and 7 and column 16, lines 1-11: Since an opening is created for vacuum sealing the package and then the openings are subsequently closed to maintain the vacuum within the container, the plastic wrap prevents gas and/or liquid from penetrating the plastic wrap, as claimed).
Regarding claim 12, O’Connor teaches all of the claim limitations of claim 1, as shown above. Furthermore, O’Connor teaches the pack includes edges (figure 9: any corner of the pack has edges, such as near reference numeral 54, 45-49 and 12); and the method comprising loosely sealing the plastic wrap around the pack (figure 6-9 and column 15, lines 33-36) with little overlap of the plastic wrap (figure 8 and 9: the only overlap occurs at the areas where the bag is sealed closed, near 55A) to minimize pressure points induced by the plastic wrap on the pack and to reduce concentrated pressure at the edges of the pack (figure 8 and 9: since there is little overlap, it would inherently minimize pressure points induced by the plastic wrap on the pack and to reduce concentrated pressure at the edges of the pack), and wherein the plastic wrap is completely sealed and remains loosely sealed around the pack (column 16, lines 1-8).
Regarding claim 13, O’Connor teaches all of the claim limitations of claim 12, as shown above. Furthermore, O’Connor teaches sealing the plastic wrap around the pack at a location spaced a predetermined distance from the edges of the pack (figure 8, reference 89: the plastic wrap 54 is sealed at a location 89 spaced at a predetermined distance from the edges of the pack, as shown in the annotated figure below).

    PNG
    media_image1.png
    366
    582
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 6,702,118), as applied to claim 1 above, and further in view of Morris et al. (US 20020005029).
Regarding claim 10, O’Connor teaches all of the claim limitations of claim 1, as shown above.
O’Connor does not explicitly teach the plastic wrap is corrugated. However, Morris does teach the plastic wrap is corrugated (claim 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include the plastic wrap being corrugated, as disclosed by Morris, because including the corrugated plastic wrap further strengthens the wrapping of the stacks.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 6,702,118), as applied to claim 1 above, and further in view of Dybro et al. (US 20040149619).
Regarding claim 11, O’Connor teaches all of the claim limitations of claim 1, as shown above.
O’Connor does not explicitly teach the planar substrates comprise glass. However, Dybro does teach the planar substrates comprise glass (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include the planar substrates comprise glass, as disclosed by Dybro, because including the planar substrates comprise glass would simply be replacing one type of fibrous material over another. O’Connor discloses packs of many different types of material but particularly material of a fibrous nature such as fabric, non-woven strips and the like (column 1, lines 38-42) while Dybro teaches transporting fibrous material made of a high-density material, such as a pressed fibre material, for example glass or rock wool (paragraph 13). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 6,702,118), as applied to claim 1 above, and further in view of Savakus (US 20080164173).
Regarding claim 17, O’Connor teaches all of the claim limitations of claim 1, as shown above.
O’Connor does not explicitly teach providing a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs. However, Savakus does teach providing a spacer (figure 2a, reference 14) between exposed faces of at least two of the wrapped packs (figure 2a, reference 18), said spacer comprising a first raised portion (figure 2a, reference 14b) and a second raised portion (figure 2a, reference 14c) oppositely disposed with respect to the first raised portion (figure 2a, reference 14b and 14c), said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs (figure 2a, reference 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include providing a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs, as disclosed by Savakus, because including a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs help protect the one pack of substrates from another, as disclosed by Savakus (paragraph 5 and 7).
Regarding claim 21, O’Connor teaches all of the claim limitations of claim 1, as shown above.
O’Connor does not explicitly teach providing a spacer between exposed faces of at least two of the wrapped packs. However, Savakus does teach providing a spacer (figure 2a, reference 14) between exposed faces of at least two of the wrapped packs (figure 2a, reference 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of O’Connor to include providing a spacer between exposed faces of at least two of the wrapped packs, as disclosed by Savakus, because including a spacer between exposed faces of at least two of the wrapped packs help protect the one pack of substrates from another, as disclosed by Savakus (paragraph 5 and 7).

Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hojholt (US 7,900,775).
Regarding claim 1, Hojholt teaches a method of wrapping a system (figure 1) for shipping planar substrates (figure 1, reference 2) comprising: providing a plurality of planar substrates (figure 1, reference 2 and column 4, lines 43-46: the boards can be glass which are substrates) stacked to form a pack (figure 1, reference 2); positioning plastic wrap (figure 1, reference 5: by definition, stretch film is inherently made of a plastic, thus meets the “plastic wrap” limitation) to completely surround the pack (figure 1), and sealing at least a portion of the plastic wrap (figure 1, reference 5 and column 5, lines 35-50).
Hojholt discloses the claimed invention except for explicitly teaching plastic as the material for the wrap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stretch film made of plastic in order to easily and cheaply wrap the stacks. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	Regarding claim 2, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt teaches the plastic wrap is sealed such that moisture is prevented from reaching the pack (column 5, lines 35-50: The stretch film is tube shaped open at one end. When the stretch film is sealed at the open end, it would inherently prevent moisture from reaching the pack).
Regarding claim 3, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt teaches wherein the sealing step comprises thermal sealing the plastic wrap (column 5, lines 47-50: the stretch film is sealed via welding which heats and melts the stretch film to seal the film. This would be thermal sealing).
Regarding claim 6, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt discloses the claimed invention except for the plastic wrap comprising polyethylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plastic wrap made of polyethylene in order to easily and cheaply wrap the stacks. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 7, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt teaches the plastic wrap comprises a single sheet (abstract).
Regarding claim 8, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt teaches the wrapped system is free of openings in the plastic wrap (column 5, lines 35-50: The stretch film is tube shaped open at one end. When the stretch film is sealed at the open end, it would be free of openings).
Regarding claim 9, Hojholt teaches all of the claim limitations of claim 8, as shown above. Furthermore, Hojholt teaches the plastic wrap prevents gas and/or liquid from penetrating the plastic wrap (column 5, lines 35-50: The stretch film is tube shaped open at one end. When the stretch film is sealed at the open end, it would inherently prevent gas and/or liquid from penetrating the plastic wrap).
Regarding claim 11, Hojholt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hojholt teaches the planar substrates comprising glass (figure 1, reference 2 and column 4, lines 43-46: the boards can be glass).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hojholt (US 7,900,775), as applied to claim 1 above, and further in view of O’Connor et al. (US 6,702,118).
Regarding claim 4, Hojholt teaches all of the claim limitations of claim 1, as shown above.
Hojholt does not explicitly teach removing air from the system before completely sealing the plastic wrap. However, O’Connor does teach removing air from the system before completely sealing the plastic wrap (column 16, lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of Hojholt to removing air from the system before completely sealing the plastic wrap, as disclosed by O’Connor, because removing the air causes compression within the pack in order to limit movement of the panels inside the wrapping system.
Regarding claim 5, Hojholt, in view of O’Connor, teach all of the claim limitations for claim 4, as shown above. Furthermore, O’Connor teaches removing air from the system creates a vacuum in the system (column 16, lines 1-8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hojholt (US 7,900,775), as applied to claim 1 above, and further in view of Morris et al. (US 20020005029).
Regarding claim 10, Hojholt teaches all of the claim limitations of claim 1, as shown above.
Hojholt does not explicitly teach the plastic wrap is corrugated. However, Morris does teach the plastic wrap is corrugated (claim 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of Hojholt to include the plastic wrap being corrugated, as disclosed by Morris, because including the corrugated plastic wrap further strengthens the wrapping of the stacks. 

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hojholt (US 7,900,775), as applied to claim 1 above, and further in view of Savakus (US 20080164173).
Regarding claim 17, Hojholt teaches all of the claim limitations of claim 1, as shown above.
Hojholt does not explicitly teach providing a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs. However, Savakus does teach providing a spacer (figure 2a, reference 14) between exposed faces of at least two of the wrapped packs (figure 2a, reference 18), said spacer comprising a first raised portion (figure 2a, reference 14b) and a second raised portion (figure 2a, reference 14c) oppositely disposed with respect to the first raised portion (figure 2a, reference 14b and 14c), said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs (figure 2a, reference 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of Hojholt to include providing a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs, as disclosed by Savakus, because including a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs help protect the one pack of substrates from another, as disclosed by Savakus (paragraph 5 and 7).
Regarding claim 21, Hojholt teaches all of the claim limitations of claim 1, as shown above.
Hojholt does not explicitly teach providing a spacer between exposed faces of at least two of the wrapped packs. However, Savakus does teach providing a spacer (figure 2a, reference 14) between exposed faces of at least two of the wrapped packs (figure 2a, reference 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of Hojholt to include providing a spacer between exposed faces of at least two of the wrapped packs, as disclosed by Savakus, because including a spacer between exposed faces of at least two of the wrapped packs help protect the one pack of substrates from another, as disclosed by Savakus (paragraph 5 and 7).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 19 and 20 of U.S. Patent No. 11,124,349. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘349 (claim 1) teaches all of the claim limitations of claim 1.
Regarding claim 2, USP ‘349 (claim 2) teaches all of the claim limitations of claim 2.
Regarding claim 3, USP ‘349 (claim 3) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘349 (claim 1) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘349 (claim 4) teaches all of the claim limitations of claim 5.
Regarding claim 6, USP ‘349 (claim 5) teaches all of the claim limitations of claim 6.
Regarding claim 7, USP ‘349 (claim 7) teaches all of the claim limitations of claim 7.
Regarding claim 8, USP ‘349 (claim 8) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘349 (claim 8) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘349 (claim 6) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘349 (claim 9) teaches all of the claim limitations of claim 11.
Regarding claim 12, USP ‘349 (claim 1) teaches all of the claim limitations of claim 12.
Regarding claim 13, USP ‘349 (claim 1) teaches all of the claim limitations of claim 13.
Regarding claim 14, USP ‘349 (claim 19) teaches all of the claim limitations of claim 14.
Regarding claim 15, USP ‘349 (claim 20) teaches all of the claim limitations of claim 15.
Regarding claim 21, USP ‘349 (claim 10) teaches all of the claim limitations of claim 21.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,124,349 in view of Savakus (US 20080164173).
 Regarding claim 17, USP ‘349 (claim 10) teaches all of the claim limitations of claim 17 except for said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs. However, Savakus does teach providing a spacer (figure 2a, reference 14) between exposed faces of at least two of the wrapped packs (figure 2a, reference 18), said spacer comprising a first raised portion (figure 2a, reference 14b) and a second raised portion (figure 2a, reference 14c) oppositely disposed with respect to the first raised portion (figure 2a, reference 14b and 14c), said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs (figure 2a, reference 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrapped system of USP ‘349 to include providing a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs, as disclosed by Savakus, because including a spacer between exposed faces of at least two of the wrapped packs, said spacer comprising a first raised portion and a second raised portion oppositely disposed with respect to the first raised portion, said first raised portion and said second raised portion in contact with the exposed faces of the at least two wrapped packs help protect the one pack of substrates from another, as disclosed by Savakus (paragraph 5 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735